Citation Nr: 1700359	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for status post endoscopic resection of right nasal mass.

3.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

8.  Entitlement to an initial compensable rating for a left wrist scar.

9.  Entitlement to an initial compensable rating for a right shoulder scar.

10.  Entitlement to an initial compensable rating for a left ankle scar.

11.  Entitlement to an initial compensable rating for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to May 1981 and from July 1986 to July 2006, to include service in Afghanistan from November 2004 to November 2005.  His decorations include the Combat Infantryman and Master Parachutist Badges.  He had additional service in the Army National Guard from May 1981 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal rests with the RO in North Little Rock, Arkansas.
In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left knee disorder and entitlement to increased initial evaluations for his left wrist, right shoulder, right shoulder scar, left foot, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision, in his July 2016 Board testimony, the Veteran withdrew the issues of entitlement to service connection for status post endoscopic resection of right nasal mass and entitlement to increased initial ratings for allergic rhinitis, hemorrhoids, left wrist scar, and left ankle scar. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the claims of entitlement to service connection for status post endoscopic resection of right nasal mass and entitlement to increased initial ratings for allergic rhinitis, hemorrhoids, left wrist scar, and left ankle scar are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.  In the present case, the Veteran, in his July 2016 Board testimony, advised that he wished to withdraw his appeal for entitlement to service connection for status post endoscopic resection of right nasal mass and entitlement to increased initial ratings for allergic rhinitis, hemorrhoids, left wrist scar, and left ankle scar.  See Board Hearing Transcript (Tr.) at 2.  Accordingly, he has withdrawn the appeal as to these issues and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed. 


ORDER

The appeal concerning the issue of entitlement to service connection for status post endoscopic resection of right nasal mass is dismissed.  

The appeal concerning the issue of entitlement to an initial compensable rating for allergic rhinitis is dismissed. 

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids is dismissed. 

The appeal concerning the issue of entitlement to an initial compensable rating for a left wrist scar is dismissed. 

The appeal concerning the issue of entitlement to an initial compensable rating for a left ankle scar is dismissed. 


REMAND

The RO last considered the Veteran's claim of entitlement to service connection for a left knee disorder and entitlement to increased evaluations for a left wrist, right shoulder, right shoulder scar, and left ankle disabilities in a December 2009 Supplemental Statement of the Case (SSOC).  Since that time, additional evidence has been associated with the record that is relevant to the issues addressed herein.  Specifically, this evidence includes VA treatment records from April 2013 to May 2013, a December 2011 private MRI of the right shoulder and private orthopedic disability benefits questionnaires (DBQs) dated in October 2016, without a waiver of initial consideration by the AOJ.  Additionally, the Board notes that the Veteran's claim for an increased evaluation for his left foot disability was not included in the December 2009 SSOC, although a March 2009 VA left foot examination was associated with the record.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a SSOC.  See 38 C.F.R. § 19.31.

Further, the Veteran testified that he sought treatment for his orthopedic disabilities from his family physician, Dr. Vaughn.  See July 2016 Board Hearing Tr. at 4.  However, these treatment records have not been associated with the claims file.  Thus, remand is necessary to obtain any outstanding records of private treatment, as well as any outstanding VA records.  See 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (2016).

In addition, after the updated VA and private treatment records have been obtained, the RO should schedule the Veteran for appropriate VA examinations.  In this regard, range of motion testing on examination was not indicated in the October and November 2016 private DBQs submitted by the Veteran.  As such, the Board finds that VA examination are necessary to determine the nature and severity of the Veteran's left wrist, right shoulder, right shoulder scar, and left ankle disabilities.

Finally, in regards to the claim of entitlement to service connection for a left knee disorder, the Veteran has not been diagnosed as having a current disability despite credibly reporting having recurrent left knee pain since service.  The Veteran's service treatment records dated in October 2005 document his report of left knee pain lasting for 6 months, diagnosed as chronic anterior knee pain.  The Board observes that the Veteran served in combat and maintains that his left knee disorder is related to the physical rigors of that service.  As the Veteran has not been provided a VA left knee examination since March 2006, such should be accomplished on remand.  Further, the Veteran testified that he had left knee surgery in 1997 or 1998.  See July 2016 Board Hearing Tr. at 13.  However, no records from the left knee surgery have been associated with his claims file and must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (dated since May 2013) with the record.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, obtain all outstanding records from private medical treatment providers, to include records from:

(a) his 1997 or 1998 left knee surgery;
(b) Dr. Vaughn;
(c) Dr. Garland; and
(d) Madigan Army Medical Center since September 2008.

If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Then schedule the Veteran for VA examinations (post-March 2017 - see December 19, 2016 notation in the record) with a physician to determine the current nature and severity of his left wrist, right shoulder, right shoulder scar, left foot, and left ankle disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also assess the severity of the Veteran's right shoulder scar. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner is requested to address the following:

(a) Diagnose all current left knee disorders.  If a diagnosis of a left knee disorder is not established, please explain this finding in light of the service treatment record from October 2005 diagnosing chronic anterior knee pain.

(b) For any left knee disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to his active military service, to include as a result of the cumulative impact of jumping out of airplanes for twenty years.

In addressing the above questions, the examiner should acknowledge the Veteran's award of the Combat Infantryman and Parachutist Badges, the in-service report of left knee pain lasting for 6 months in October 2005, diagnosed as chronic anterior knee pain, and his competent and credible report of having recurrent left knee problems since service.

The examination report must include a complete rationale for all opinions expressed.  

5.  Thereafter, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


